Citation Nr: 1135976	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for common variable immunodeficiency.

2.  Entitlement to service connection for residuals of chicken pox.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1993.  He also had Air National Guard service from July 1993 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran's claims file was subsequently transferred to the VA RO in Chicago, Illinois.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.

The issues of entitlement to service connection for residuals of chicken pox and a sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Common variable immunodeficiency was not noted on entrance into service.

2.  There is not clear and unmistakable evidence that the Veteran's common variable immunodeficiency is a congenital, developmental, or familial disease, and that the disease preexisted active service.

3.  The preponderance of competent medical evidence shows that the Veteran's common variable immunodeficiency was initially manifested in service by episodes of sinusitis and varicella infection with varicella pneumonia.


CONCLUSION OF LAW

Common variable immunodeficiency was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303.

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

In a VA General Counsel opinion, the General Counsel noted that most diseases are considered acquired in nature and that others are recognized to be congenital, developmental, or familial in origin. VA adjudicators ordinarily are justified in finding that such diseases of a congenital, developmental, or familial origin, by their very nature, preexisted the claimant's military service.  In the case of some diseases, notably those first becoming manifest during service, guidance from medical authorities may be necessary regarding the actual time of inception.  Typically, however, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted aggravation of the disease.  VAOPGCREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 (1990).

The General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin and that service connection is warranted if the evidence as a whole establishes that the disease in question was incurred or aggravated during service with the meaning of VA law and regulations.  Id.

Presumption of soundness/aggravation of a pre-existing disability

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153.

Analysis

The competent medical evidence shows that the Veteran has common variable immunodeficiency.  While a February 2006 VA discharge summary shows a diagnosis of common variable immunodeficiency versus late-onset Bruton hypogammaglobulinemia, a November 2006 VA treatment record notes that although x-linked agammaglobulinemia was a differential diagnosis, it was an unlikely diagnosis.  The overwhelming majority of VA treatment records show a diagnosis of common variable immunodeficiency.

The first matter is whether the Veteran is entitled to the presumption of soundness as to his common variable immunodeficiency.  The appellant reported on the April 1989 entrance examination that he had a bad cold in January 1989 and that he thought he had pneumonia.  A history provided by a claimant of the pre-service existence of a disorder recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting disorder.  See 38 C.F.R. 3.304(b)(1); see also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Common variable immunodeficiency was not diagnosed on entrance by the examining physician.  Therefore, common variable immunodeficiency was not noted on entrance into service and the Veteran is entitled to the presumption of soundness as to that disease.

The next matter is whether there is clear and unmistakable evidence that common variable immunodeficiency pre-existed active service.  The Veteran submitted a medical treatise showing that common variable immunodeficiency is the result of a congenital defect affecting the development and function of B lymphocytes (B-cells).  He, however, also submitted a medical treatise reflecting that an IgA deficiency may occur after use of anti-malarial agents and that an IgA deficiency may evolve into common variable immunodeficiency.  The medical articles submitted by the appellant were not accompanied by the opinion of any medical expert stating that his common variable immunodeficiency is a congenital disease that preexisted active service.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Moreover, the evidence of record does not contain an opinion from a medical expert stating that the Veteran's common variable immunodeficiency is a congenital disease that preexisted active service.  Hence, there is not clear and unmistakable evidence that the Veteran's common variable immunodeficiency is a congenital, developmental, or familial disease and that the disease preexisted active service.

The next matter is whether the common variable immunodeficiency was incurred in active service.  The Veteran was hospitalized for sinusitis in April 1990 and for a severe varicella infection with varicella pneumonia from February to March 1991.  A January 2006 VA treatment record shows a history of multiple episodes of sinusitis and pneumonia with differing etiologies.  It is not clear whether that this notation is merely a history offered by the appellant alone.  This negates its probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Another January 2006 VA treatment record shows an assessment that the common variable immunodeficiency was likely the etiology of the appellant's recurrent infections.  Also, an April 2006 VA treatment record shows an assessment of common variable immunodeficiency in a patient with severe recurrent infections.  Thus, the preponderance of competent medical evidence shows that the Veteran's common variable immunodeficiency was initially manifested in service by episodes of sinusitis and varicella infection with varicella pneumonia.  Therefore, service connection for common variable immunodeficiency is warranted.  The benefit sought on appeal is accordingly granted.

Even if there were clear and unmistakable evidence that the common variable immunodeficiency pre-existed service, based on the evidence above, there is credible evidence of an increase in disability in the form of recurrent, serious infections, and there is not clear and unmistakable evidence that is sufficient to rebut the statutory presumption of aggravation.


ORDER

Entitlement to service connection for common variable immunodeficiency is granted.


REMAND

In the July 2006 rating decision, the RO denied claims of entitlement to service connection for residuals of chicken pox and a sinus disorder.  In his July 2007 notice of disagreement, the Veteran stated that he was submitting evidence "that will support my claims" and that "all of my illnesses in question are caused the immune deficiency.  (emphasis Board's)  The Board construes his notice of disagreement as expressing disagreement with the denials of claims of entitlement to service connection for residuals of chicken pox and a sinus disorder.  As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case addressing the claims of entitlement to service connection for residuals of chicken pox and a sinus disorder.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


